Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered December 23, 1997, convicting defendant, after a jury trial, of sodomy in the first degree, sexual abuse in the first degree (two counts) and endangering the welfare of a child (two counts), and sentencing him to concurrent terms of 6 to 12 years, 2 to 6 years, 2 to 6 years, 1 year and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
Defendant’s challenges to the People’s summation and the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that defendant was not deprived of a fair trial. Concur — Rosenberger, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.